      3:20-cv-00722-MGL        Date Filed 08/26/21     Entry Number 52       Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

GERALD M. SHUTT,                                §
           Plaintiff,                           §
                                                §
vs.                                             §     Civil Action No. 3:20-cv-00722-MGL
                                                §
BI-LO, LLC,                                     §
              Defendant.                        §
                                                §

MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTIONS TO
    EXCLUDE EXPERT TESTIMONY AND FOR SUMMARY JUDGMENT


I.     INTRODUCTION

       Plaintiff Gerald M. Shutt (Shutt) brought this trip-and-fall suit in the Lexington County

Court of Common Pleas against Defendant BI-LO, LLC (BI-LO), which subsequently removed it

to this Court. The Court has diversity jurisdiction over the matter under 28 U.S.C. §1332.

       Pending before the Court are BI-LO’s motions to exclude Shutt’s expert testimony and for

summary judgment. Having considered the motions, the responses, the replies, the record, and the

applicable law, the Court will grant both of BI-LO’s motions.



II.    FACTUAL AND PROCEDURAL HISTORY

       “On February 12, 2018, [Shutt] was an invitee to the business premises of a BI-LO grocery

store.” Complaint ¶ 1. “[A]s [Shutt] approached the cooler or rack in the store where the
       3:20-cv-00722-MGL         Date Filed 08/26/21        Entry Number 52        Page 2 of 17




cucumbers were located, he felt his right foot ‘catch something,’ and he tripped and fell on or over

the corner of a mat . . . .” (the subject mat) Id. ¶ 4. As a result, Shutt, “sustain[ed] injuries to his

right shoulder, buttocks and hip, some of which are [allegedly] permanent in nature.” Id. ¶ 7.

        Shutt saw the subject mat for the first time after BI-LO employees helped him stand up.

See Dep. of Shutt at 33:15-25; 34:1-6 (answering the first time he saw the subject mat: “being as I

didn’t see it when I was walking to and tripped on the corner of it, after they got me up . . . [I]

looked down to see what [] I trip[ped] on.”).

       After BI-LO removed Shutt’s lawsuit to this Court, it filed its motions to exclude Shutt’s

expert testimony and for summary judgment. Shutt thereafter filed his responses in opposition to

the motions, and BI-LO then filed its replies in support.

       This Court, having been fully briefed on the relevant issues, is prepared to adjudicate BI-

LO’s motions.



III.    MOTION TO EXCLUDE

       A.        Standard of Review

       Federal Rule of Evidence 702 creates a “gatekeeping requirement” for the trial court to

“ensure the reliability and relevancy of expert testimony.” Kumho Tire Co. v. Carmichael, 526

U.S. 137, 152 (1999). Pursuant to Rule 702, a witness may be qualified as an expert to provide

opinion testimony when:

            (a) The expert’s scientific, technical, or other specialized knowledge will
                help the trier of fact to understand the evidence or to determine a fact in
                issue;
            (b) the testimony is based on sufficient facts or data;
            (c) the testimony is the product of reliable principles and methods; and
            (d) the expert has reliably applied the principles and methods to the facts of
                the case.



                                                   2
     3:20-cv-00722-MGL         Date Filed 08/26/21       Entry Number 52         Page 3 of 17




Fed. R. Evid. 702. The purpose of this rule is to ensure “the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field” is presented in the courtroom. Kumho,

526 U.S. at 152.

       When making determinations on the admissibility of an expert’s testimony, the Court may

consider the Supreme Court’s following set of non-exclusive factors, commonly referred to as the

Daubert factors:

        1) “whether [the] theory or technique . . . can be (and has been) tested”; 2) “whether
       the theory or technique has been subjected to peer review and publication”; 3) “the
       known or potential rate of error” of a methodology and “the existence and
       maintenance of standards of controlling the technique’s operation”; and 4) the
       general acceptance of the theory within the “relevant scientific community.”

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592-94 (1993). No single factor is

determinative; the “inquiry is a ‘flexible one,’” providing a trial court with “broad discretion in

choosing which Daubert factors to apply and how to consider them.” Belville v. Ford Motor Co.,

919 F.3d 224, 233 (4th Cir. 2019).

      The Court’s task is to “ensure that any and all scientific testimony or evidence admitted is

not only relevant, but reliable.” Daubert, 509 U.S. at 589. The relevance inquiry requires an

analysis of whether the expert opinions have “a valid scientific connection to the pertinent

inquiry.” Belville, 919 F.3d at 232. And, to be reliable, “expert opinion must be based on

scientific, technical, or other specialized knowledge and not on belief or speculation, and

inferences must be derived using scientific or other valid methods.” Oglesby v. General Motors

Corp., 190 F.3d 244, 250 (4th Cir. 1999).

      B.             Discussion and Analysis

       Russell Kendzior (Kendzior), whose expert testimony is the subject of BI-LO’s motion to

exclude, is a floor safety expert who has “been testing mats for decades.” Dep. of Kendzior at



                                                 3
     3:20-cv-00722-MGL         Date Filed 08/26/21      Entry Number 52        Page 4 of 17




73:9-10. After receiving a Bachelor of Science in mathematics, he began working in the floor

traction and safety realm. Kendzior currently serves as President of Traction Experts, Inc., where

he has been retained as an expert witness in more than 800 cases. Kendzior’s CV at 1. Here, Shutt

retained Kendzior to provide expert testimony in attempting to prove BI-LO’s alleged negligence.

      1.      Whether Kendzior’s expert testimony regarding industry standards should be
              excluded

      BI-LO argues Kendzior’s expert testimony regarding industry standards should be excluded

because “he has failed to identify a breach of any specific industry standard[.]” Motion to Exclude

at 3. In Shutt’s response, he argues “South Carolina substantive law holds that nationally

recognized industry standards are highly probative of the standard of care in a negligence case[,]”

and that Kendzior’s education, training, and experience in the floor safety industry qualify him as

an expert. Plaintiff’s Response to Motion to Exclude at 1.

      In Kendzior’s report, he provides floor safety industry standards published by the American

Society of Testing and Materials (ASTM) and the American National Standard Institute (ANSI).

Pertinent to this case, the ASTM standards provides that changes in floor levels between 1/4” and

1/2” “shall be beveled with a slope no greater than 1:2 (rise: run).” Kendzior Report, Exhibit 2 at

2.

      The ANSI standards state:

       1. The American National Standard Institute (ANSI) A1264.2-201 Provision
       of Slip Resistance on Walking/Working Services.

       Section 7. entitled “Mats and Runners” Sub-section, 7.4 Mats shall be installed so
       that they do not create a tripping hazard. … Sub-section 7.5 Mats and runners shall
       be routinely inspected and adequately maintained to identify and correct conditions
       such as buckling, edge curling and other defects. Damaged mats shall be promptly
       replaced.




                                                4
     3:20-cv-00722-MGL          Date Filed 08/26/21      Entry Number 52         Page 5 of 17




       2. [ANSI] National Floor Safety Institute . . . B101.6-2012.

       Section 8.10 Mats not Lying Flat- “Where mats do not lie flat, the mat shall be
       secured to the floor so that it lies flat or removed from service. E8.10. Mats may
       buckle, or not lay flat while in service or traffic may catch and curl a border or end.
       All these constitute trip hazards.

Id. at 2-3 (internal quotation marks modified).

      The admissibility of Kendzior’s opinions regarding industry standards presents a unique

question for the Court. Typically, in a federal diversity case such as this one, evidence of industry

standards is subjected to the same admissibility analysis as any other proffered evidence pursuant

to Federal Rule of Evidence 702. See Hottle v. Beech Aircraft Corp., 47 F.3d 106, 110 (4th Cir.

1995). The Fourth Circuit, however, has cautioned that there are instances in which the Federal

Rules of Evidence may “encroach upon a [s]tate’s substantive law.” Id. Put differently, “there are

circumstances in which a question of admissibility of evidence is so intertwined with a state

substantive rule that the state rule . . . will be followed . . . to give full effect to the state’s

substantive policy.” Id. (quoting DiAntonio v. Northampton-Accomack Mem’l Hosp., 628 F.2d

287, 291 (4th Cir. 1980).

      Under South Carolina law, “the general rule is that evidence of industry standards is relevant

to establishing the standard of care in a negligence case.” Elledge v. Richland/Lexington School

Dist. Five, 573 S.E.2d 789 at 793; see also id. at 794 (noting that evidence of safety codes is

“admissible as an alternative to or utilized to buttress expert testimony”) (quoting Brown v. Clark

Equip. Co., 618 P.2d 267, 276 (1980)). Moreover, the South Carolina Supreme Court does not

require the defendant to have adopted industry standards before the plaintiff’s injury for them to

be relevant in a negligence case. See Elledge, 573 S.E.2d at 792-793 (agreeing the trial court “was




                                                  5
     3:20-cv-00722-MGL           Date Filed 08/26/21     Entry Number 52       Page 6 of 17




under the mistaken belief that the defendant must have adopted these national protocols before

such evidence was admissible”).

      South Carolina courts provide rich precedent supporting the notion that the admissibility of

industry standards is intertwined with the substantive law in negligence cases such as this.

Accordingly, to give “full effect” to South Carolina’s substantive policy of considering industry

standards within negligence cases, the Court will not exclude the actual industry standards

Kendzior has provided. Hottle, 47 F.3d at 106, 109. But, as provided below, the Court will reject

his testimony and opinion that BI-LO failed to comply with any of these industry standards.

      2.      Whether Kendzior’s opinion that the mat was buckled, rippled, curled, or
              otherwise elevated 1/4” should be excluded

      BI-LO contends Kendzior lacks the necessary credentials in biomechanics or human factors

to provide testimony pertaining to the causation of Shutt’s fall. Shutt, in response, argues

Kendzior’s opinion as to the cause of Shutt’s fall should be considered due to Kendzior’s expertise

in pedestrian safety, slip, trip, and fall prevention.

      In Kendzior’s report, he contends the subject mat “was either buckled, rippled, curled or

otherwise elevated at least 1/4” above the adjacent floors[’] level (buckled) as to create a trip

hazard[,]” when Shutt tripped over it. Kendzior Report at 4. According to Kendzior, “such

condition would render the mat to be out of compliance with . . . industry safety standards.” Id.

      Although Kendzior asserted the subject mat was buckled when Shutt allegedly tripped over

it, he contradicts this statement in answering, “I don’t know[,]” when asked to describe the subject

mat’s condition when Shutt fell. Dep. of Kendzior at 63:8-10.          Nevertheless, according to

Kendzior, his opinion the subject mat was buckled is “based on the dynamics of . . . Shutt’s fall,

how he fell forward striking his head . . . .” Dep. of Kendzior at 65:17-20. Kendzior, however,

neglects to offer any additional evidence as to how he formed this opinion. And, as BI-LO notes,

                                                    6
     3:20-cv-00722-MGL         Date Filed 08/26/21      Entry Number 52        Page 7 of 17




Kendzior lacks any relevant expertise in biomechanics to credibly determine the subject mat

presented a dangerous condition “based on the dynamics” of Shutt’s fall. Id.

      Under Daubert, to be sufficiently reliable, inferences must be derived using scientific or

other valid methods. 509 U.S. at 590. But here, Kendzior neglected to provide the Court with the

method he employed to reach this determination. Instead, his assertion the subject mat was

buckled is presumably based on nothing more than speculation that Shutt would not have fallen

otherwise. See Dep. of Kendzior at 65:15-16 (stating that there is no eyewitness testimony, and

the store surveillance video was not clear enough to show what exactly happened).

        Although Kendzior’s theory that the subject mat was buckled may be correct, “it is no

more than a hypothesis, and it thus is not knowledge, nor is it based upon sufficient facts or data

or the product of reliable principles and methods applied reliably to the facts of the case.” Nease

v. Ford Motor Company, 848 F.3d 219, 232 (4th Cir. 2017) (quoting Tamraz v. Lincoln Elec. Co.,

620 F.3d 665, 670 (6th Cir. 2010)). Accordingly, Kendzior’s testimony that the mat was buckled

and caused Shutt’s fall will be excluded pursuant to Daubert. See 509 U.S. at 590 (requiring expert

testimony to be based upon sufficient facts or data).

      3.      Whether Kendzior’s testimony that BI-LO should have removed its rubber-backed
              carpet mats should be excluded

      Next, BI-LO argues Kendzior lacks sufficient evidence to reliably say the subject mat was

defective. In response, Shutt relies on Kendzior’s relevant experience in the floor safety industry

and argues this testimony should be considered by the Court.

      Kendzior opines BI-LO “should have removed their produce area rubber-backed carpet mats

and replaced them with a . . . low profile self-adhering ‘grippy’ type mat” because “rubber-backed

carpet mats are prone to movement, buckling, rippling, etc.” Kendzior Report at 4.




                                                 7
     3:20-cv-00722-MGL          Date Filed 08/26/21       Entry Number 52        Page 8 of 17




       The BI-LO where Shutt tripped and fell closed after the incident occurred, which precluded

Kendzior’s ability to test the subject mat. As such, Kendzior admits he lacks first-hand knowledge

of the subject mat’s condition when Shutt tripped on it. See Dep. of Kendzior at 63:10 (answering

“I don’t know.” when asked what the mat condition was like before Mr. Shutt encountered it).

      Similarly, although Kendzior was familiar with the manufacturer and type of the subject

mat, he failed to provide any test results on the traction of a comparable model. See Dep. of

Kendzior at 73:3-20 (testifying he was “familiar with Matworks’ product” and was sure he had

tested the traction of a Matworks mat but failed to provide the test results).

      Under Daubert, “a key question to be answered in determining whether a theory or technique

is scientific knowledge that will assist the trier of fact will be whether it can be (and has been)

tested.” 509 U.S. at 593. Here, as BI-LO notes, Kendzior neglected to provide details from any

tests showing rubber-backed carpet mats deviate from the reasonable, ordinary care invitees are

owed in South Carolina. See Milligan v. Winn-Dixie Raleigh, Inc., 254 S.E.2d 798, 799 (S.C.

1979) (merchant owes invitee a “duty of exercising ordinary care to keep the premises in

reasonably safe condition.”).

       Accordingly, Kendzior’s testimony asserting BI-LO “should have removed their produce

area rubber-backed carpet mats and replaced them with a . . . low profile self-adhering ‘grippy’

type of mat,” as well as his other opinions as to the cause of Shutt’s fall, will be excluded as being

unreliable.




                                                  8
      3:20-cv-00722-MGL         Date Filed 08/26/21       Entry Number 52        Page 9 of 17




IV.    SUMMARY JUDGMENT

      A.        Standard of Review

      The party seeking summary judgment bears the initial burden of demonstrating there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A fact is

‘material’ if proof of its existence or non-existence would affect disposition of the case under

applicable law. An issue of material fact is ‘genuine’ if the evidence offered is such that a

reasonable jury might return a verdict for the non-movant.” Wai Man Tom v. Hosp. Ventures LLC,

980 F.3d 1027, 1037 (4th Cir. 2020) (citation omitted).

       Once the movant has made the threshold demonstration, the nonmoving party, to survive

the motion for summary judgment, must demonstrate specific, material facts that give rise to a

genuine issue. Celotex Corp., 477 U.S. 242, 252 (1986). “Likewise, conclusory allegations or

denials, without more, are insufficient to preclude granting the summary judgment motion.” Wai

Man Tom, 980 F.3d at 1037.

       Yet, “[s]ummary judgment cannot be granted merely because the [C]ourt believes that the

movant will prevail if the action is tried on the merits.” Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 568 (4th Cir. 2015) (quoting 10A Charles A. Wright et al., Federal Practice &

Procedure § 2789 (3d ed. 1998)). “The [C]ourt may grant summary judgment only if it concludes

that the evidence could not permit a reasonable jury to return a favorable verdict.” Sedar v. Reston

Town Center Property, LLC, 988 F.3d 756. 761 (4th Cir. 2021).

      “Therefore, courts must view the evidence in the light most favorable to the nonmoving

party and refrain from weighing the evidence or making credibility determinations.” Variety

Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018) (citation omitted) (internal

quotation marks omitted) (internal alteration marks omitted). A court improperly weighs the



                                                  9
    3:20-cv-00722-MGL          Date Filed 08/26/21     Entry Number 52        Page 10 of 17




evidence if it fails to credit evidence that contradicts its factual conclusions or fails to draw

reasonable inferences in the light most favorable to the nonmoving party. Id. at 659-60.

      B.        Discussion and Analysis

      To establish a negligence claim against BI-LO under South Carolina law, Shutt must show

evidence that BI-LO (1) owed Shutt a duty of care; (2) breached this duty by a negligent act or

omission; (3) proximately causing Shutt’s injuries; and (4) Shutt suffered an injury or damages.

See Sabb v. S.C. State Univ., 567 S.E.2d 231, 237 (S.C. 2002). As the Court mentioned earlier, as

an invitee under South Carolina law, BI-LO owed him a “duty of exercising ordinary care to keep

the premises in reasonably safe condition.” Milligan, 254 S.E.2d at 799.

      The parties dispute the second element of Sabb—whether BI-LO “breached [its] duty by a

negligent act or omission.” 567 S.E.2d at 237. To survive the motion for summary judgment, Shutt

must show either that the defendant or defendant’s employees created the dangerous condition, or

that the defendant had notice of it. Cook v. Food Lion, Inc., 491 S.E.2d 690, 691 (S.C. Ct. App.

1997) (emphasis omitted).

      BI-LO or its agents placed the subject mat in its store. Therefore, “the key question is

whether [Shutt] presented sufficient evidence to create an issue of fact as to whether [the subject

mat] was indeed hazardous.” Shain v. Leiserv, Inc., 493 S.E.2d 111, 112 (S.C. Ct. App. 1997)

(alteration in original). Alternatively, Shutt must prove the subject mat became buckled or

otherwise constituted a dangerous condition and that BI-LO had notice of the condition.

      1.      Whether the mat was buckled or otherwise elevated 1/4” and created a dangerous
              condition

       BI-LO asserts Shutt lacks any evidence that proves the subject mat was buckled and

presented a dangerous condition. Shutt argues the mat was buckled and BI-LO had actual or

constructive notice of the condition.

                                                10
     3:20-cv-00722-MGL           Date Filed 08/26/21        Entry Number 52      Page 11 of 17




      BI-LO designated Troy Amell (Amell) to testify concerning its safety policies. As the

physical security specialist for Southeastern Grocers, BI-LO’s parent company, Amell is

“responsible for . . . the permanent matting process that’s put into [BI-LO] stores.” Dep. of Troy

Amell at 6:6-11. According to Amell, because “[forty] percent of all of [BI-LO’s] accidents are

caused by water or water like substance,” “[m]ats are used as a preventative measure to prevent

slips, trips, and falls from occurring . . . .” Id. at 15:1-5.

        BI-LO charges its employees with the “responsibility of making sure [the produce

department is] a safe environment for the customers” Id. at 13:12-14, including “straighten[ing]

out mats that become folded, curled, or buckled . . . [,]” Id. at 14:11-14. Shutt contends BI-LO’s

policy, which requires its employees to straighten mats if they become buckled, shows that BI-LO

knows its mats tend to buckle. This argument, however, lacks any evidentiary support proving the

subject mat here was buckled at the time of Shutt’s fall.

      Shutt contends the subject mat was either worn out and should have been replaced, or

became buckled or otherwise elevated 1/4” from “various other causes such as a buggy, [or] a cart

. . . .” Id. at 16:10-22. Nevertheless, Shutt has neglected to provide any competent evidence

establishing any of these dangerous conditions actually existed. In fact, as the Court observed

above, in Shutt’s deposition, he admitted he failed to see the subject mat before he fell. Dep. of

Shutt at 33:23-34:6 (testifying he first saw the subject mat after BI-LO employees assisted him).

        Similarly, BI-LO employees, when deposed, were unaware of the subject mat’s condition

at the time of Shutt’s fall; and surveillance footage fails to reveal the subject mat’s condition. See,

e.g., Dep. of Michael Poole at 8:4-8 (testifying he worked in the produce department that day and

was unable to recall the mat’s condition); Dep. of Bernie Gratton at 6:24-7 (attesting he was on his

lunch break and came in after it happened); Dep. of David Allen at 7:1-4 (confirming the video



                                                    11
    3:20-cv-00722-MGL           Date Filed 08/26/21       Entry Number 52        Page 12 of 17




footage is the only documentation that would reveal the condition of the mat); Dep. of Troy Amell

at 10:21-25 (stating the video footage fails to show the actual condition of the mat).

      Amell testified BI-LO took pictures of the subject mat “within . . . an hour after [Shutt] was

taken care of or immediately at that time.” Dep. of Troy Amell at 10:11-13. According to Amell,

photographs of the subject mat portray it as “flat” on the ground over floor tiling. Id. at 12:20

(stating “[b]ased on the photos, the mat was flat.”). And, when Shutt did see the subject mat after

his fall, it was “positioned[] pretty much similar to the positioning they show . . . depicted in [the]

picture . . . .” Dep. of Gerald Shutt at 36:15-17.

      As such, Shutt’s first argument fails to demonstrate the subject mat was either buckled or

created a dangerous condition.

      2.     Whether the grout line created a dangerous condition

        BI-LO argues Shutt has neglected to present evidence that shows placing the subject mat

on the grout line presented a dangerous condition. Shutt alleges the grout line between floor tiles

under the subject mat caused the floor to be unlevel, and BI-LO putting the subject mat on an

unlevel surface created a dangerous condition.

      In BI-LO produce assistant Michael Poole’s (Poole) deposition, he admitted the floor “is not

entirely flat where the grout joint is.” Dep. of Michael Poole at 18:12-14. See also Dep. of David

Allen at 22:14-16 (answering “No, sir[,]” when asked if the grout joint between the tiles was

exactly level.). As BI-LO argues, however, Shutt has failed to provide evidence showing the grout

line created an unlevel surface in violation of either industry standards or building codes. BI-LO’s

Motion for Summary Judgment at 1:2; See also Dep. of Michael Poole at 18:14-15 (stating that,

although not entirely flat, “it’s not where you can slip.”)




                                                  12
    3:20-cv-00722-MGL           Date Filed 08/26/21       Entry Number 52        Page 13 of 17




      As the Court has already noted, under South Carolina law, property owners owe business

visitors—invitees—the duty of exercising reasonable and ordinary care for their safety. Anderson

v. Racetrac Petroleum Inc., 371 S.E.2d 530, 531 (S.C. 1988). Ordinary care is determined by

whether a reasonably prudent store owner at the time and under the circumstances would have

foreseen danger and what the store owner reasonably would have done to prevent the injury. 62A

Am. Jur. 2d Premises Liability § 466. Merchants are not, however, required to maintain the

premises in such condition that no accident could happen to a patron using them. Denton v. Winn-

Dixie Greenville, Inc., 439 S.E.2d at 293 (S.C. Ct. App. 1993).

      Although the grout joint between the tiles is not “exactly level” with the tile, Shutt has

neglected to provide evidence showing it was unreasonably dangerous for BI-LO to place the

subject mat there. The ASTM standards states that changes in floor levels between 1/4” and 1/2”

“shall be beveled with a slope no greater than 1:2 (rise: run).” Kendzior Report, Exhibit 2 at 2.

Shutt, however, neglects to provide evidence that establishes the grout line created a change in

floor level greater than 1/4”, or that the grout line’s slope was out of compliance with the 1:2 (rise:

run) standard.

      Amell testified BI-LO places mats in its stores to prevent slips, trips, and falls due to water

and grease on the floor. Dep. of Troy Amell at 14:23-25. “[T]he fact that the allegedly hazardous

condition serves a specific purpose . . . enhances the importance” that Shutt prove BI-LO was

negligent by placing the subject mat on the grout line. Shain, 493 S.E.2d at 113.

       Denying BI-LO’s motion for summary judgment due to the existence of the grout line

would mean, arguendo, each merchant in South Carolina may be acting negligently when using

floor mats to cover its tiled floors. Additionally, grout lines between tile floors are “common [such




                                                  13
    3:20-cv-00722-MGL          Date Filed 08/26/21       Entry Number 52        Page 14 of 17




that] a person taking reasonable care for his own safety would likely expect and see while on the

premises.” Denton, 439 S.E.2d at 294.

       Consequently, Shutt has failed to establish the grout line in BI-LO’s tiled floors created a

dangerous condition.

      3.      Whether incident reports of other falls show that the subject mat presented a
              dangerous condition

      BI-LO argues Shutt lacks any evidence that establishes the subject mat, a rubber-backed

carpet mat, was prone to buckling. In response, Shutt contends that, in light of the incident reports

detailed below, BI-LO knew its mats had a tendency to buckle, and that BI-LO created a dangerous

condition by the sole utilization of rubber-backed carpet mats in its store.

      The Court has already determined Shutt failed to show the subject mat was buckled. For

the sake of thoroughness, however, it will briefly discuss Shutt’s presentation of the incident

reports from BI-LO stores across the state where other invitees have allegedly fallen over floor

mats. Shutt asserts the incident reports prove BI-LO’s mats have a tendency to become tripping

hazards, that BI-LO had notice of the danger these mats present, and that BI-LO should have used

a low-profile self-adhering ‘grippy’ type mat.

      Implicit in Shutt’s argument, however, is a request for this Court to speculate that, because

other people have tripped on other mats in other stores in prior years, the subject mat presented a

dangerous condition. But, “[m]ere unsupported speculation . . . is not enough to defeat a summary

judgment motion.” Ennis v. Nat’l Ass’n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 62 (4th Cir.

1995); see also Barwick, 736 F.2d at 963 (“Genuine issues of material fact cannot be based on

mere speculation or the building of one inference upon another.”).




                                                 14
    3:20-cv-00722-MGL          Date Filed 08/26/21       Entry Number 52        Page 15 of 17




      The specific facts set forth here prove that invitees in other BI-LOs in prior years have fallen

over mats. That, however, fails to prove that BI-LO acted negligently in those instances, nor does

it prove BI-LO did so here.

     Accepting Shutt’s argument would require this Court to infer the mats referred to in the

incident reports of other trips and falls presented dangerous conditions to invitees, so the subject

mat here both presented a dangerous condition and provided BI-LO notice of such condition. This

would be an example of “the building of one inference upon another,” which this Court is

forbidden to do. See Celotex Corp., 736 F.2d 946, 963 (4th Cir. 1984) (affirming the lower court’s

award of summary judgment, holding “[g]enuine issues of material fact cannot be based on mere

speculation or the building of one inference upon another.”).

      Thus, the Court is unable to conclude the incident reports of other falls in other BI-LO stores

over other mats is sufficient to establish the subject mat here created a dangerous condition.

      4.      Whether BI-LO’s alleged failure to routinely inspect the subject mat was negligent

      BI-LO argues there is no evidence its employees had notice of the allegedly dangerous

condition because there is no evidence a dangerous condition existed. Shutt, however, alleges BI-

LO was negligent in failing to routinely inspect its floors and to keep them in a reasonably safe

condition. To support the inspection argument, Shutt relies on the fact that “there is no indication

of when any BI-LO employee last inspected the produce aisle . . . on the day Shutt . . . fell” in the

store. Plaintiff’s Response to Motion to Exclude at 5-6.

       Amell testified BI-LO associates operate under a “don’t pass it, pick it up policy for hazards

as they’re found.” Dep. of Troy Amell at 13:7-8. But, there is “no written documentation that [its

associates are] required to fill [out] at any given time” concerning inspections. Id. at 13:9-10.




                                                 15
     3:20-cv-00722-MGL          Date Filed 08/26/21       Entry Number 52         Page 16 of 17




Nevertheless, BI-LO lacking documentation of when its employees last inspected the produce

department floor fails to show its employees failed to inspect it in an adequate and timely manner.

        Shutt could have sought and presented evidence on this issue. After all, the burden is on

Shutt, not BI-LO, to provide evidence concerning BI-LO’s alleged breach of any duty it might

have had to inspect the produce floor. See Sabb, 567 S.E.2d at 237 (“In a negligence action, a

plaintiff must show[, among other things, that] the . . . defendant breached the duty by a negligent

act or omission[.]”). Yet, he neglected to do so. The mere allegation Shutt fell over an allegedly

buckled mat is insufficient to establish BI-LO’s inspections of its floors were negligent.

      In sum, the record is without any evidence showing BI-LO created a dangerous condition

here, or that a dangerous condition ever existed. “Injuries have countless causes, and not all should

give rise to legal liability.” CSX Transp., Inc. v. McBride, 564 U.S.685, 692 (2011). In this action,

Shutt has neglected to establish BI-LO is liable for his misadventure.

      Given that these holdings are dispositive of the questions before the Court, it need not

address the parties’ remaining arguments. See Karsten v. Kaiser Found. Health Plan of Mid-Atl.

States, Inc., 36 F.3d 8, 11 (4th Cir. 1994) (“If the first reason given is independently sufficient,

then all those that follow are surplusage; thus, the strength of the first makes all the rest dicta.”).



V.      CONCLUSION

      Therefore, based on the foregoing discussion and analysis, it is the judgment of this Court

(1) BI-LO’s motion to exclude Shutt’s expert testimony is GRANTED as provided herein, (2) BI-

LO’s motion for summary judgment is GRANTED, and (3) all other pending motions are

RENDERED AS MOOT.




                                                  16
3:20-cv-00722-MGL       Date Filed 08/26/21     Entry Number 52        Page 17 of 17




  IT IS SO ORDERED.

  Signed this 26th day of August, 2021, in Columbia, South Carolina.


                                              /s/ Mary Geiger Lewis
                                              MARY GEIGER LEWIS
                                              UNITED STATES DISTRICT JUDGE




                                        17
